            Case 1:20-cv-07532-CM Document 6 Filed 10/05/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REGINA LEWIS,
                            Plaintiff,
                      -against-                                          20-CV-7532 (CM)

UNITED STATES DISTRICT JUDGE                                          ORDER OF DISMISSAL
KENNETH M. KARAS,
                            Defendant.


COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action alleging that Defendant “is in contempt, has

committed fraud upon the court, by assigning his duties to either a clerk or a magistrate in

obstruction.” (ECF No. 1 at 8.) By order dated September 30, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP).

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
            Case 1:20-cv-07532-CM Document 6 Filed 10/05/20 Page 2 of 7




to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff Regina Lewis brings this complaint, under 42 U.S.C. § 1981(a), seeking to

challenge the actions of the Honorable Kenneth M. Karas in a prior action in this Court, Lewis v.

Newburgh Hous. Auth., ECF 7:11-CV-3194 (S.D.N.Y. Nov. 5, 2018) (“Lewis I”), and in a

pending action in this Court, Lewis v. Ellen, ECF 7:17-CV-8101 (S.D.N.Y. filed Oct. 19, 2017)

(“Lewis II”).

        In Lewis I, on October 18, 2011, the parties consented to the exercise of jurisdiction by

Magistrate Judge Lisa M. Smith. See Lewis I, ECF 7:11-CV-3194, 14. On October 10, 2017,

after conducting a competency hearing under Rule 17 of the Federal Rules of Civil Procedures,

Magistrate Judge Smith determined that Plaintiff was not competent to represent herself in that

action, finding that Plaintiff’s “mental health issues have impeded her ability to progress with her


                                                  2
           Case 1:20-cv-07532-CM Document 6 Filed 10/05/20 Page 3 of 7




case,” and “that progress in [the] litigation has been, and will continue to be stymied by

Plaintiff’s erratic behavior.” See id (ECF No. 153, at 16-17). Magistrate Judge Smith then

appointed Plaintiff’s brother, Lenny Lewis, to serve as Plaintiff’s guardian ad litem. (Id.) On

December 19, 2017, attorney Amy Jane Agnew filed a notice of appearance as pro bono counsel

for the guardian ad litem. But on March 9, 2018, the Court granted Lenny Lewis’s request to be

relieved as guardian ad litem and granted Agnew 60 days in which to secure a replacement

guardian ad litem pursuant to an Article 81 proceeding that she had filed in state court. On April

19, 2018, Agnew informed the Court by letter that she had withdrawn the Article 81 state-court

petition because “it was determined that [Plaintiff] will remain non-compliant and unprepared to

participate.” Id. (ECF No. 179). Agnew also stated in the letter that she and her colleague,

Mishael Pine, were “more than willing to withdraw from the instant litigation, as there is nothing

more to be done until Ms. Lewis finds an appropriate guardian ad litem.” Id.

       On October 2, 2018, upon reconsideration of Plaintiff’s competency, Magistrate Judge

Smith again found that Plaintiff’s recent “erratic behavior,” which included multiple “vitriolic”

voicemail messages to the Court, “reinforces the Court’s view that Plaintiff remains incapable of

advancing her own interests in this litigation.” Id. (ECF No. 201, at 18). Judge Smith reaffirmed

her prior determination under Rule 17(c) that “Plaintiff is not legally competent to proceed

without the appointment of a [guardian ad litem].” Id. at 21. By order dated November 5, 2018,

Judge Smith dismissed the action without prejudice, but held that if Plaintiff were deemed

competent by a federal court or if she were able to obtain a new guardian ad litem, she could

move to reopen the action. Id. at ECF No. 202.

       Plaintiff filed a notice of appeal (ECF No. 203). By Mandate dated March 25, 2019, the

United States Court of Appeals for the Second Circuit acknowledged its previous leave-to-file




                                                 3
           Case 1:20-cv-07532-CM Document 6 Filed 10/05/20 Page 4 of 7




sanction against Plaintiff in Lewis v. Cnty. of Orange, No. 16-4017 (2d Cir. May 18, 2018), and

denied Plaintiff’s motion for leave to file an appeal because the appeal did not depart from her

“prior pattern of vexatious filings.” (ECF No. 204).

       Plaintiff has since filed in Lewis I: a motion for reconsideration (ECF No. 205), a letter

informing the Court that she was found competent in 2015, (before Judge Smith held the

competency proceeding) (ECF No. 208), a motion for a new trial (ECF No. 209), and a letter

regarding the Court’s failure to rule on her motion (ECF No. 210). By order dated March 6, 2020

(ECF No. 211), Judge Smith found that her September 29, 2017 determination that Plaintiff was

not competent to represent herself had not changed, and that Plaintiff was therefore not permitted

to file motions on her own behalf. On this basis, she denied Plaintiff’s motion.

       Despite Judge Smith’s rulings, Plaintiff has continued to file civil actions that have been

dismissed without prejudice because she is incompetent; the Second Circuit Court of Appeals

has denied her motions for leave to appeal because the appeals did not depart from her “prior

pattern of vexatious filings.” See e.g., Lewis v. United States, ECF 1:19-CV-11504, 2 (S.D.N.Y.

Dec. 23, 2019), appeal denied, No. 20-0096 (2d Cir. Apr. 8, 2020); Lewis v. Ditomasso, ECF

1:19-CV-10665, 4 (S.D.N.Y. Dec. 6, 2019), appeal denied, No. 19-4352 (2d Cir. Apr. 8, 2020);

Lewis v. United States, ECF 1:19-CV-0839, 2 (S.D.N.Y. Feb. 1, 2019), Lewis v. Miller, ECF

1:18-CV-10324, 3 (S.D.N.Y. Nov. 15, 2018); Lewis v. Cnty. of Orange, ECF 1:18-CV-9038,

2(S.D.N.Y. Oct. 30, 2018).

       In this action, Plaintiff alleges, concerning Lewis I, which is closed, that she did not

consent to the exercise of jurisdiction by Magistrate Judge Smith. Plaintiff contends that “a

magistrate cannot preside over a case in its entirety, finalize settlement or dismiss a case with or

without prejudice.” (ECF 1 at 1.) She also asserts that Judge Karas “has not performed his




                                                  4
           Case 1:20-cv-07532-CM Document 6 Filed 10/05/20 Page 5 of 7




judicial function” in Lewis I and “abandoned the case.” (Id. at 2.) Plaintiff further asserts that

Judge Karas abandoned Lewis II, that he “is in contempt, has committed fraud upon the court, by

assigning his duties to either a clerk or a magistrate in obstruction.” (Id. at 8.) Plaintiff contends

that Judge Karas “is liable for the injury in the delay and all the other issues that flowed from the

filing of my lawsuits and my attempt to prosecute and settle them. (Id.) Plaintiff seeks damages

in the amount of $500,000 and seeks to have all orders issued in Lewis I and Lewis II declared

void. She further seeks to have Judge Karas “disqualified from presiding over my cases now and

in the future and liable.” (Id.)

                                           DISCUSSION

        Plaintiff’s claims against Judge Kenneth M. Karas must be dismissed. Judges are

absolutely immune from suit for damages for any actions taken within the scope of their judicial

responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts arising out of, or

related to, individual cases before the judge are considered judicial in nature.” Bliven v. Hunt,

579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot overcome

judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from liability,

judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d 47, 51

(2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action brought

against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated, or declaratory

relief was unavailable.” 42 U.S.C. § 1983.

        Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions




                                                   5
              Case 1:20-cv-07532-CM Document 6 Filed 10/05/20 Page 6 of 7




that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

        Plaintiff’s claims against Judge Karas arise of out of his rulings and actions while

presiding over Lewis I and Lewis II; such rulings and actions were within the scope of his

judicial capacity and jurisdiction. The Court therefore dismisses Plaintiff’s claims against Judge

Kenneth M. Karas under the doctrine of judicial immunity and as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i), (iii); Mills v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (“Any claim

dismissed on the ground of absolute judicial immunity is ‘frivolous’ for purposes of [the in

forma pauperis statute].”); Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint

will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from suit.’”

(quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))).

        Because the Court dismisses this action as frivolous and not on the merits, it need not

address the issue of Plaintiff’s competency. See Denton v. Hernandez, 504 U.S. 25, 34 (1992)

(dismissal of an IFP complaint on ground of frivolousness is not a dismissal on the merits, but

rather an exercise of the court’s discretion under the IFP statute). While these claims are

frivolous, in an abundance of caution, the Court dismisses them without prejudice. See Berrios v.

N.Y.C. Hous. Auth., 564 F.3d 130, 135 (2d Cir. 2009) (courts should dismiss without prejudice

claims of incompetent persons who appear without a guardian ad litem or counsel). Should

Plaintiff file an action that is not frivolous or otherwise meritless on its face, the Court will

revisit the issue of Plaintiff’s competency.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




                                                   6
            Case 1:20-cv-07532-CM Document 6 Filed 10/05/20 Page 7 of 7




         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 5, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 7
